Citation Nr: 0711315	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for glaucoma, suspect, 
bilateral.

2. Entitlement to service connection for tinea corporis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1982 to February 
2003.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.
 
The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  
 
FINDING OF FACT
 
The veteran does not currently have glaucoma.
 
 
 
CONCLUSION OF LAW
 
Glaucoma was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations. 38 U.S.C.A. § 5103A. 
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application. Written notice provided in April 2003 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal. The claim 
was readjudicated in a February 2004 statement of the case. 
The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disability on appeal is harmless because the 
Board has determined that the preponderance of the evidence 
is against the claim. Hence, any questions regarding what 
ratings or effective dates would be assigned are moot.
 
The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. In this case, any error was cured by 
providing notice and readjudicating the claim. The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence. Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal. Simply put, there is no 
evidence that any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication. ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
 
VA has secured all available pertinent evidence and conducted 
all appropriate development. The veteran reported treatment 
by a Dr. Charles Beischel at the Roper Wesley Aschley Medical 
Center. VA attempted to obtain these records but was informed 
by the Medical Center that they had no record of the veteran 
being treated by Dr. Beischel. The Board notes that a review 
of the record reveals that this is the VA physician who 
performed the 2003 VA eye examination. As such, there is no 
pertinent evidence which is not currently part of the claims 
file. Hence, VA has fulfilled its duty to assist the 
appellant.
 
Criteria
 
In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service. Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303.
 
To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).
 
The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).
 
A lay person is competent to testify only as to observable 
symptoms. A lay person is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). The provisions 
of 38 C.F.R. § 3.303 do not relieve a claimant of the burden 
of providing a medical nexus. Rather, a claimant diagnosed 
with a chronic condition must still provide a medical nexus 
between the current condition and the putative continuous 
symptomatology. Until the claimant presents competent medical 
evidence showing a relationship between a current disability 
and either an in-service injury or continuous symptomatology, 
the claimant cannot succeed on the merits of the claim. 
Voerth v. West, 13 Vet. App. 117 (1999). In Voerth the Court 
held that where a claimant's personal belief, no matter how 
sincere, was unsupported by medical evidence, the personal 
belief cannot form the basis of a claim. Id.
 
The Court has further determined that chronicity is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself, and when "no" medical evidence indicated 
continuous symptomatology. 
 
Glaucoma
 
Service medical records reveal treatment on numerous 
occasions for eye complaints. Examiners determined that the 
veteran had cupping of the optic nerve but glaucoma was not 
diagnosed.  The veteran's eyes were essentially normal 
throughout service. 
 
At a May 2003 VA examination, the veteran reported poor 
peripheral vision. He was not sure what the nature of his 
problem was. An ophthalmologist noted the veteran reported 
that his vision was pretty good without glasses. He only 
needed reading glasses. He reported slightly elevated cup to 
disk ratio and normal visual fields in the past and was told 
that he might have glaucoma. However, he was never treated 
for glaucoma.
 
The examination revealed essentially normal findings. The 
diagnosis was glaucoma, suspect, both eyes. The examiner 
noted that the veteran did not have glaucoma. This diagnosis 
was due to the veteran's slightly increased cup to disk ratio 
and positive family history for glaucoma. As such he remained 
a visual glaucoma suspect for life. He would remain at a 
small lifetime risk for developing glaucoma. 
 
A July 2003 addendum noted that the veteran underwent a 
Goldmann visual field test which was normal revealing no 
evidence of glaucoma.
 
In the present case, there is no medical opinion or any 
competent evidence of a current diagnosis of glaucoma.  As 
shown above, the VA examination does not identify competent 
evidence that the appellant currently suffers from glaucoma.  
Despite the veteran's contention to the contrary the 
competent evidence neither supports a finding of glaucoma in 
service, nor reveals a present diagnosis of glaucoma as a 
result of disease or injury incurred in service. The 
veteran's lay opinion to the effect that he currently has 
glaucoma attributable to service is not competent evidence of 
such a nexus since lay persons are not qualified to render a 
medical diagnosis or an opinion concerning medical causation. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). In the 
absence of competent medical evidence that the veteran 
currently has glaucoma which began during his military 
service or was caused by some event of such service, service 
connection is not warranted.
 
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for suspected bilateral 
glaucoma is denied.
 
 
 
REMAND
 
The veteran claims entitlement to service connection for 
tinea corporis.  In this regard service medical records dated 
in February 1985 reveal complaints of an itching rash around 
the sock line. The assessment was an erythematous 
maculopapular rash on the ankles. This was a possible 
allergic reaction to his socks. 
 
A July 1985 note records a complaint of itching and constant 
scratching of the legs. The diagnosis was lichen simplex 
chronicus.  A similar finding was made in March 1989.
 
In February 1997 a history of a pruritic rash of both legs 
was noted which was not responsive to topical steroids.
 
While the veteran's May 2003 VA examination failed to reveal 
any evidence of a rash, the above inservice symptoms, when 
coupled with April 2002, October 2003 and December 2003 
Charleston Air Force Base Medical Center examination findings 
of tinea corporis strongly suggest that the appellant's May 
2003 VA examination was simply conducted during a period of 
quiescent disease.  As such, the Board finds that the 
provisions of 38 U.S.C.A. § 5103 justify a new VA 
examination.
 
Therefore, this case is REMANDED for the following action:
 
1.  The RO should obtain all treatment 
records pertaining to care for tinea 
corporis dating since 2003 from any known 
provider, to particularly include any 
medical facility located at Charleston 
Air Force Base, South Carolina.
 
2.  Thereafter, the RO should schedule 
the veteran for a VA dermatology 
examination to be conducted by a board 
certified dermatologist.  The claims 
folders must be made available and 
reviewed by the examiner.  Thereafter, 
the examining dermatologist must opine 
whether the veteran has tinea corporis, 
and if so, whether it is at least as 
likely as not that the disorder is 
related to service.  If the examiner 
finds that the veteran does not currently 
have tinea corporis the examiner must 
opine whether the disorder is currently 
quiescent in light of the above reported 
medical history.  A complete written 
rationale must be provided for any 
opinion offered.

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may  
have adverse effects on his claim. 

4.  After the development requested has 
been completed, the RO should review the 
claims file to ensure that the 
development is in compliance with the 
directives of this remand.   

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


